.BY THE COURT:
Raymund brought a suit against the Children’s Hospital for attorney fees, and recovered a verdict and judgment in the sum of $5,000 and interest. The law suit in which Raymuna had rendered the services in question was a will contest case involving the Chittenden will. The Chittenden estate was valued at $1,000,-000. Error was prosecuted from the judgment of the lower court, claiming that the court erred in excluding a certain hypothetical question and also erred in other respects. In sustaining the judgment of the lower court, the Court of Appeals held:
1. As a hypothetical question limited the period of plaintiff’s services to 15 days, which was not the evidence, this question was misleading and therefore no error was committed in refusing the same.